Walker, J.
Admitting the force of the authority of White v. Tudor, 24 Texas, 639, nevertheless the note was given by Freeman to settle an account of the old firm of Seward, Freeman & Co. Freeman having no power to change the character of the indebtedness after the dissolution of the firm, the attempt to give a note in settlement of the account did not extinguish the latter.
The ownership of the debt passed to the appellee as the assignee in bankruptcy of Swiher, and he was entitled to recover upon the account.
The judgment of the District Court is affirmed.
Affirmed.